
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 552
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Lipinski (for
			 himself, Mr. Manzullo,
			 Ms. Sutton,
			 Mr. Holt, Mr. Reyes, Ms.
			 Bordallo, Mr. Hinojosa,
			 Ms. Zoe Lofgren of California,
			 Mr. McNerney,
			 Mr. Barton of Texas,
			 Mr. Payne,
			 Mr. Tonko,
			 Mr. Rohrabacher,
			 Ms. Richardson,
			 Mr. Honda,
			 Mr. Calvert,
			 Mr. McCaul,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Grijalva,
			 Mr. Carnahan,
			 Mr. Miller of North Carolina,
			 Mrs. Christensen,
			 Mr. McKinley, and
			 Ms. Hirono) submitted the following
			 resolution; which was referred to the Committee on Science, Space, and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Engineers Week.
	
	
		Whereas engineers employ their scientific knowledge and
			 analytical skills for the betterment of the United States;
		Whereas the mission of the National Engineers Week
			 Foundation is to sustain and grow a dynamic engineering profession through
			 outreach, education, celebration, and volunteerism as needed to keep the United
			 States a global leader in engineering and engineering education;
		Whereas the sponsors of National Engineers Week are
			 working together to transform the engineering workforce through greater
			 inclusion of women and underrepresented minorities;
		Whereas engineers have helped meet the major global
			 challenges of our time, including providing state-of-the-art transportation and
			 information technology infrastructures, enhancing national security, and
			 developing the clean energy technologies needed to power the people of the
			 United States into the future;
		Whereas engineers are a crucial link in research,
			 development, and the transformation of scientific discoveries into useful
			 products and jobs, as the people of the United States look more than ever to
			 engineers and their imagination, knowledge, and analytical skills to meet the
			 challenges of the future;
		Whereas the National Science Board’s Science and
			 Engineering Indicators 2012 shows that the number of students obtaining
			 engineering degrees in the United States has reached an all-time high, but the
			 total number and rate of growth in engineering degrees trails that of
			 China;
		Whereas a 2012 survey by the Intel Corporation indicates
			 that United States teenagers are more likely to consider a degree in
			 engineering after learning about what engineers do;
		Whereas the 2010 National Academies report entitled
			 Rising Above The Gathering Storm, Revisited: Rapidly Approaching
			 Category 5 emphasizes that a primary driver of the future economy and
			 the creation of jobs will be innovations derived from advances in science and
			 engineering, and states that while only four percent of the nation’s
			 work force is composed of scientists and engineers, this group
			 disproportionately creates jobs for the other 96 percent.;
		Whereas National Engineers Week has grown into a formal
			 coalition of more than 100 professional societies, major corporations, and
			 government agencies that are dedicated to ensuring a diverse and well-educated
			 engineering workforce, promoting literacy in science, technology, engineering,
			 and math, and raising public awareness and appreciation of the contributions of
			 engineers to society;
		Whereas National Engineers Week is celebrated during the
			 week of George Washington’s birthday to honor the contributions that our first
			 President, a military engineer and land surveyor, made to engineering;
			 and
		Whereas February 19, 2012, to February 25, 2012, has been
			 designated as National Engineers Week by the National Engineers Week Foundation
			 and the theme is 7 Billion People, 7 Billion Dreams, 7 Billion Chances
			 for engineers to turn dreams into reality: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Engineers Week to increase understanding of and interest in engineering and
			 technology careers and to promote technological literacy and engineering
			 education; and
			(2)continues to work
			 with the engineering community to ensure that the creativity and contributions
			 made by engineers can be expressed through research, development,
			 standardization, and innovation.
			
